Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed November 18, 2019. 

Priority
3.	This is a continuation application, which is a continuation of application 16333614, filed 11/18/2019 is a national stage entry of PCT/JP2017/033305, International Filing Date: 09/14/2017claims foreign priority to 2016-182101, filed 09/16/2016. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is November 18, 2019.		

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/15/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 
Drawings
5.	The drawings filed on November 18, 2019 are accepted. 
Specification
6.	The specification filed on November 18, 2019 is also accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-9 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 2- 3, 4, 6,11, 15 and 16 of U.S. Application No. 16/344,042 (hereinafter refereed as ‘042 US Pub.) in view of Murdoch (US Pub. No. 2017/0195316 A1). 
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1,4,5,6,7,8,9, 
		Independent claims 1,4,5,6,7,8,9 of the instant application and claim 2, 3,4,6,11,15 and 16 of the ‘042 US Pub. recite similar limitation. The above independent claims, namely claims 1,4,5,6,7,8,9 of the instant/present application would have been obvious over claims 2, 3,4,6,11,15 and 16 of the ‘042 US Pub. because each and every element of the above independent claims 1,4,5,6,7,8,9 of the present application is anticipated by the corresponding independent claim 2, 3,4,6,11,15 and 16 of the ‘042 US Pub..
The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-3,
Claims 2-3 of the instant application is also anticipated by claims 2, 3 of the ‘042 US Pub. since the corresponding claims further recite similar/same limitation of the same subject matter.
Allowance of instant application claims 1 - 9 would result in more than 1 patent per invention and an unjustified time-wise extension of the monopoly granted for the invention defined by co-pending Application.  Therefore, Provisional obviousness-type double patenting is appropriate because the conflicting claims have not in fact been patented.


Instant / current application No.16/333,614
2. A transmission and reception system comprising: a transmission device comprising first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs, 157first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition, first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means, and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network; and a reception device comprising reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device, second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state, second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition, and second authentication data decryption means for decrypting the encrypted authentication data received by the reception means to generate the authentication data by using the solution generated by the second solution generation means, wherein the second solution generation means is configured to generate at least one solution when the reception means 158receives the encrypted authentication data transmitted from the transmission device, and the second authentication data decryption means is configured to decrypt one of the encrypted authentication data to generate at least one of the authentication data by using the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, authentication data decryption means matches the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device.
first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs, first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition, first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule, the partial solution being a part of the solution, and transmission means for transmitting the partial solution generated by the first partial solution generation means via a network; and a reception device comprising second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state, second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition,  ATTORNEY DOCKET NO. 23 10.00 IOCsecond partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, the and the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device.
.The transmission and reception system according to claim 1, wherein the transmission device includes first encryption decryption means capable of performing at least one of encryption processing and decryption processing, the first encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution generated by the first solution generation means after the authentication is performed by the reception device, or to decrypt encrypted data transmitted from the reception device to convert the encrypted data into plaintext data, by using the solution generated by the first solution generation means after the authentication is performed by the reception device, the reception device includes second encryption decryption means capable of performing at least one of encryption processing and decryption processing, 159the second encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the same solution as the solution used by the solution used by the first encryption decryption means among solutions generated by the second solution generation means after the authentication is performed by the reception device, and the transmission device and the reception device are configured to perform at least one of: processing of transmitting encrypted data encrypted by the first encryption decryption means from the transmission device to the reception device and decrypting the encrypted data by the second encryption decryption means; and processing of transmitting encrypted data encrypted by the second encryption decryption means from the reception device to the transmission device and decrypting the encrypted data by the first encryption decryption means.
The transmission and reception system according to claim 1, wherein the transmission device includes first encryption decryption means capable of performing at least one of encryption processing or decryption processing, the first encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution generated by the first solution generation means, or to decrypt encrypted data transmitted from the reception device into plaintext data, after the authentication is performed by the reception device, the reception device includes second encryption decryption means capable of performing at least one of encryption processing or decryption processing, and the second encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution that is the same as the solution used by the first encryption decryption means among solutions generated by the second solution generation means, or to decrypt encrypted data transmitted from the transmission device into plaintext data, after the authentication is performed by the reception device, and the transmission device and the reception device are configured to perform at least one of: processing of transmitting encrypted data encrypted by the first encryption decryption means from the transmission device to the reception device, and decrypting the encrypted data by the second encryption decryption means; and processing of transmitting encrypted data encrypted by the second encryption decryption means from the reception device to the transmission device, and decrypting the encrypted data by the first encryption decryption means.
wherein a number of the transmission devices is plural, identification information for identifying each user from other users is assigned to a user who uses the transmission device, and the transmission device is configured to send the identification information to the reception device when the encrypted authentication data is sent from the transmission device to the reception device, at least in an initial state, the same initial solution as the initial solution recorded in the first solution recording means of the transmission device to which the identification information is assigned is recorded in the second solution recording means in association with the identification information assigned to each transmission device, and in a case where a new solution is generated by the second solution generation means when the reception means receives the encrypted authentication data transmitted from the transmission device, the second solution generation means is configured to generate a solution based on, among initial solutions recorded in the second solution recording means, the initial solution recorded in the second solution recording means in a state where the initial solution is associated with a solution corresponding to the identification information sent from the transmission device with the encrypted authentication data that becomes a trigger for generating the new solution.
wherein the number of the transmission device is plural, identification information for identifying each user from other users is assigned to a user using the transmission device, and the identification information is configured to be sent to the reception device when the partial solution is sent from the transmission device to the reception device, at least in an initial state, the same initial solution as the initial solution recorded in the first solution recording means of the transmission device to which the identification information is assigned is recorded in the second solution recording means in association with the identification information assigned to each transmission device, and in a case where a new solution is generated by the second solution generation means when the reception means receives the partial solution transmitted from the transmission device, the second solution generation means is configured to generate a new solution based on, among initial solutions recorded in the second solution recording means, the initial solution recorded in the second solution recording means in a state where the initial solution is associated with a solution corresponding to the identification information sent from the transmission device with the partial solution that becomes a trigger for generating the new solution.

A transmission device constituting a transmission and reception system in combination with a reception device, the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means; and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network, the reception device comprising:  reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device; second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; and second authentication data encryption means for encrypting the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device into encrypted authentication data by using the solution generated by the second solution generation means, wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device, and the second authentication data encryption means is configured to generate at least one of the encrypted authentication data from one of the authentication data by using the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the encrypted authentication data generated by the second authentication data encryption means matches the encrypted authentication data transmitted from the transmission device.
A transmission device constituting a transmission and reception system in combination with a reception device, the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule, the partial solution being a part of the solution; and transmission means for transmitting the partial solution generated by the first partial solution generation means via a network, the reception device comprising: second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, the partial solution being a part of the solution; and reception means for receiving the partial solution and the second partial solution generation means is configured to extract the partial solution from the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device.
reception system in combination with a reception device, the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means; and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network, the reception device comprising: reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device; second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; and second authentication data encryption means for encrypting the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device into encrypted authentication data by using the solution generated by the second solution generation means, wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device, and the second authentication data encryption means is configured to generate at least one of the encrypted authentication data from one of the authentication data by using the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the encrypted authentication data generated by the second authentication data encryption means matches the encrypted authentication data transmitted from the transmission device.
the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule, the partial solution being a part of the solution; and transmission means for transmitting the partial solution generated by the first partial solution generation means via a network, the reception device comprising: second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, the partial solution being a part of the solution; and reception means for receiving the partial solution transmitted from the wherein the second solution generation means is configured to generate at least one solution when the reception means receives the partial solution transmitted from the transmission device, and the second partial solution generation means is configured to extract the partial solution from the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device.

A method performed in a computer of a transmission device, the transmission device including the computer and constituting a transmission and reception system in combination with a reception device, the transmission device comprising first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs, the method comprising the processes performed by the computer, the processes comprising: a process of generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; a process of encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the generated solution; and a process of transmitting the generated encrypted authentication data via a network, the reception device comprising: reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device; second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the computer of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; and second authentication data decryption means for decrypting the encrypted authentication data received by the reception means to generate the authentication data by using the solution generated by the second solution generation means, wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device, and the second authentication data decryption means is configured to decrypt one of the encrypted authentication data to generate at least one of the authentication data by using the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the authentication data generated by the second authentication data decryption means matches the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device.
A method performed in a computer of a transmission device, the transmission device including the computer and constituting a transmission and reception system in combination with a reception device, the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs, the method comprising the processes performed by the computer, the processes comprising: a process of generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; a process of extracting a partial solution from the generated solution according to a predetermined rule, the partial solution being a part of the solution; and a process of transmitting the generated partial solution via a network, the reception device comprising: second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, the partial solution being a part of the solution; and reception means for receiving the 

A computer program for causing a computer to function as a transmission device constituting a transmission and reception system in combination with a reception device, the computer program causing the computer to function as: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means; and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network, the reception device comprising: 12APPLICATION No. 16/344,042 ATTORNEY DOCKET No. 2310.0011C (OP170010-PCT-US)reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device; second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; and second authentication data decryption means for decrypting the encrypted authentication data received by the reception means to generate the authentication data by using the solution generated by the second solution generation means, wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device, and the second authentication data decryption means is configured to decrypt one of the encrypted authentication data to generate at least one of the authentication data by using the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the authentication data generated by the second authentication data decryption means matches the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device.
A method performed in a computer of a reception device, the reception device including the computer and constituting a transmission and reception system in combination with a transmission device, the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule, the partial solution being a part of the solution; and transmission means for transmitting the partial solution generated by the first partial solution generation means via a network, the computer comprising second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state, the method comprising the processes performed by the computer, the processes comprising: a process of generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; a process of extracting a partial solution from the generated solution according to a predetermined rule, the partial solution being a part of the solution; and 

A computer program for causing a computer to function as a reception device constituting a transmission and reception system in combination with a transmission device, the transmission device comprising:  first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means; and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network, the computer program causing the computer to function as: reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device; second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second authentication data encryption means for encrypting the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device into encrypted authentication data by using the solution generated by the second solution generation means; and authentication means, wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device, and the second authentication data encryption means is configured to generate at least one of the encrypted authentication data from one of the authentication data by using the at least one solution generated by the second solution generation means, and the authentication means authenticates the transmission device that sent the encrypted authentication data to be valid, when one of the encrypted authentication data generated by the second authentication data encryption means matches the encrypted authentication data transmitted from the transmission device.
A computer program for causing a computer to function as a transmission device constituting a transmission and reception system in combination with a reception device, the computer program causing the computer to function as: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule, the partial solution being a part of the solution; and transmission means for transmitting the partial solution generated by the first partial solution generation means via a network, the reception device comprising: second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, the partial solution being a part of the solution; wherein the second solution generation means is configured to generate at least one solution when the reception means receives the partial solution transmitted from the transmission device, and the second partial solution generation means is configured to extract the partial solution from the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device.
A computer program for causing a computer to function as a transmission device constituting a transmission and reception system in combination with a reception device, the computer program causing the computer to function as: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means; and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network, the reception device comprising: reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device; second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; and second authentication data decryption means for decrypting the encrypted authentication data received by the reception means to generate the authentication data by using the solution generated by the second solution generation means, wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device, and the second authentication data decryption means is configured to decrypt one of the encrypted authentication data to generate at least one of the authentication data by using the at least one solution generated by the second solution generation means, and the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the authentication data generated by the second authentication data decryption means matches the same authentication data as the authentication data predetermined between the reception device and the 
 A computer program for causing a computer to function as a reception device constituting a transmission and reception system in combination with a transmission device, the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs; first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition; first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule, the partial solution being a part of the solution; and transmission means for transmitting the partial solution generated by the first partial solution generation means via a network, the computer program causing the computer to function as: second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state; second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second partial solution generation means for extracting a partial solution from the solution generated by the wherein the second solution generation means is configured to generate at least one solution when the reception means receives the partial solution transmitted from the transmission device, and the second partial solution generation means is configured to extract the partial solution from the at least one solution generated by the second solution generation means, and the authentication means is configured to authenticate the transmission device that sent the partial solution to be valid, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device.




Claim Interpretations - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1-9 use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The limitations of claims 1-9 recite(s) first solution recording means for recording an initial solution,… first solution generation means for generating a new solution,… first authentication data encryption means for encrypting authentication data,… transmission means for transmitting the encrypted authentication data,…reception means for receiving, second solution generation means for generating,…the second solution recording means,… second authentication data decryption means for decrypting the encrypted authentication data,…second solution generation means, data decryption means, are being treated in accordance with 112(f).
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-9 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 
claims 1,4-9 the specification in paragraph(s) [0021]-[0028] discloses a wireless communication device being equipped with first solution recording means for recording an initial solution,… first solution generation means for generating a new solution,… first authentication data encryption means for encrypting authentication data,… transmission means for transmitting the encrypted authentication data,…reception means for receiving, second solution generation means for generating,…the second solution recording means,… second authentication data decryption means for decrypting the encrypted authentication data,…second solution generation means, data decryption means. Fig. 3 illustrates the modules capable of carrying out the means for the client and server configurations and is disclosed at locations [0205-0210]. The structure for the means is illustrated at Fig.4 illustrated as client 100.

 (b) Regarding claims 2, the specification in paragraph [0181] discloses a wireless communication device includes first encryption decryption means is configured to encrypt plaintext data …. Illustrated in (Fig.4)
3APPLICATION No. 16/344,042 PRELIMINARY AMENDMENT ATTORNEY DOCKET No. 2310.0011C (OP170010-PCT-US) 
(c) Regarding claim 3, the specification in paragraph [0248] discloses a wireless communication device being equipped the second solution generation means is configured to generate a solution… Illustrated in (Fig.5) as the server.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1 - 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murdoch; Steven (US 2017/0195316 A1, hereafter referred to as Murdoch) in view of Knopf; Brian R (US 2017/0324564 A1, hereafter referred to as Knopf).

Murdoch provide method for generating a dynamic authentication credential for securing interaction between a user and a computer based application in a personal general computing device. Uses include but are not limited to a personal computer, a tablet computer, a smartphone and a smart watch.
Knopf provide the entity ability is controlled to communicate with other entities in real time. An end point client such as a signal light in the smart city responds very quickly to communication sent from various entities in the system. The two-factor authentication improves the overall security of the system, since it is more difficult for an attacker to breach multiple entities.

As per claim 1, Murdoch discloses a transmission and reception system comprising: a transmission device (fig. 1 and para. 0225 discloses the apparatus (100) may comprise: a user input interface (120) adapted to receive a passcode from a user of the apparatus, for example) comprising first solution recording means for recording an initial solution at least in an initial state (para. 0161 and furthermore fig. 1 show a memory component (160), for example), the initial solution being data used for generating a  (para. 0163 discloses the external value may be manually provided to the token by the user by using the user input interface of the token. For example, the token may capture a challenge or transaction data the user may enter as a string of characters on a keyboard comprised in the token, for example), first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition (para. 0021and para. 0162 discloses the passcode-blinding data element may be obtained, e.g. generated, by the authentication token during an initialization stage and may be permanently stored on the authentication token, and only on the authentication token, for future use e.g., for the generation of a passcode verifier value from a passcode value, for example), first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule (para. 0023 discloses authentication token never stores the passcode, so extracting information from the authentication token won't allow the passcode to be discovered (although the passcode-blinding data element is stored on the authentication token, it can't be used to retrieve the value of the passcode by a brute force attack without knowledge of the passcode verifier), for example), the partial solution being a part of the solution, and  (para. 0127 Step 11: discloses the client may generate an authentication credential in response to receiving the challenge message from the server and the client may return the generated authentication credential to the server, for example); and a reception device comprising second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state (para. 0180 discloses the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token.  Here, the claimed ‘second solution recording means’ is taught by Murdoch as ‘server’ as depicted in figure 2 as server 230 whereas the claimed ‘initial solution and initial state’ is taught by Murdoch as ‘adapted’ because the adaptation is to store credential data in memory for comparison.  The memory is the server’s recording means, for example), second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition (para. 0021and 0162 discloses the passcode-blinding data element may be obtained, e.g. generated, by the authentication token during an initialization stage and may be permanently stored on the authentication token, and only on the authentication token, for future use e.g., for the generation of a passcode verifier value from a passcode value, for example), second partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, the partial solution being a part of the solution, and reception means for receiving the partial solution transmitted from the transmission device via the network (para. 0127 Step 11 discloses the client may generate an authentication credential in response to receiving the challenge message from the server and the client may return the generated authentication credential to the server, for example), wherein the second solution generation means is configured to generate at least one solution when the reception means receives the partial solution transmitted from the transmission device (para. 0099 discloses the value of the dynamic variable may be based on an external data element that the client may receive for example in a message from the server, for example), and the second partial solution generation means is configured to extract the partial solution from the at least one solution generated by the second solution generation means, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device (para. 0133 discloses Step 12: the server may verify whether the authentication credential matches the expected response E. In some embodiments, the server may generate a signal indicating whether the verification of the authentication credential was successful, for example). 

Murdoch fails to explicitly disclose the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid.

However, Knopf discloses the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid (para. 0010 discloses the request may be an authentication request that includes an authentication information for the device. Determining that the request can be approved by the second server may include authenticating the device based on the authentication information, for example).

Murdoch and Knopf are analogous art because they both are directed to a method for communicating with a device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murdoch with the specified features of Knopf because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to incorporate the teachings of Knopf with the teachings of Murdoch in order to server for communicating with Abstract of Knopf].

As per claim 2, the combination of Murdoch and Knopf discloses  the transmission and reception system according to claim 1, wherein the transmission device includes first encryption decryption means capable of performing at least one of encryption processing or decryption processing, the first encryption decryption means is configured to encrypt plaintext data to be transmitted by using the solution generated by the first solution generation means, or to decrypt encrypted data transmitted from the reception device into plaintext data, after the authentication is performed by the reception device, the reception device includes second encryption decryption means capable of performing at least one of encryption processing or decryption processing, and the second encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution that is the same as the solution used by the first encryption decryption means among solutions generated by the second solution generation means, or to decrypt encrypted data transmitted from the transmission device into plaintext data, after the authentication is performed by the reception device, and the transmission device and the reception device are configured to perform at least one of: processing of transmitting encrypted data encrypted by the first encryption decryption means from the transmission device to the reception device, and decrypting the (para. 0114 of Murdoch discloses S:E=HMAC(K, [Version, Type, Transaction, Nonce, IV, PV]) para. 0115 of Murdoch discloses  where: [0116] Version=VERSION  para. 0117 of Murdoch discloses Type=MSG_RESPONSE para. 0118 of Murdoch discloses Transaction, Nonce, IV are taken from the challenge message. Here, the claimed ‘encryption decryption means’ is taught by Murdoch as ‘S:E=MAC’ whereas the S stands for the server and the E is the encryption function). 

As per claim 3, the combination of Murdoch and Knopf discloses  The transmission and reception system according to claim 1, wherein the number of the transmission device is plural, identification information for identifying each user from other users is assigned to a user using the transmission device, and the identification information is configured to be sent to the reception device when the partial solution is sent from the transmission device to the reception device, at least in an initial state (para. 0180 of Murdoch discloses  the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token.  Here, the claimed ‘second solution recording means’ is taught by Murdoch as ‘server’ as depicted in Figure 2 as server 230 whereas the claimed ‘initial solution and initial state’ is taught by Murdoch as ‘adapted’ because the adaptation is to store credential data in memory for comparison.  The memory is the server’s recording means), the same initial solution as the initial solution recorded in the first solution recording means of the transmission device to which the identification information is assigned is recorded in the second solution recording means in association with the identification information assigned to each transmission device (0083 of Knopf discloses a user, an administrator, and/or an owner of a system (or a project) may use a management portal to manipulate the list of active entities and immediately prevent an entity from communicating. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murdoch’s distributed authentication system with Knopf’s administrator.  Murdoch does not explicitly teach a super user or human administrator capable of assigning access privileges or mitigating access requests.  Knopf explicitly teaches the feature of a system owner capable of access assignment.  Murdoch’s motivation to consider Knopf would include the need to devise authentication factors of which may by dynamic in order to protect users.  Knopf introducing an administrator would be able to enhance two-factor policies for authenticating devices and users as taught by Murdoch at location para. 0003, for example), and in a case where a new solution is generated by the second solution generation means when the reception means receives the partial solution transmitted from the (para. 0204 of Murdoch discloses method (400) may comprise… calculating (440) a credential reference value from the obtained passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value; and verifying (450) whether the received dynamic authentication credential value matches the calculated credential reference value. Here, the claimed ‘new solution’ is taught by Murdoch as ‘calculated credential reference value’), for example). 

As per claims 4-9, Murdoch discloses a transmission device constituting a transmission and reception system in combination with a reception device  (fig. 1 and para. 0225 discloses the apparatus (100) may comprise: a user input interface (120) adapted to receive a passcode from a user of the apparatus, for example), the transmission device comprising: first solution recording means for recording an initial solution at least in an initial state(para. 0161 and furthermore fig. 1 show a memory component (160), for example),  the initial solution being data used for generating a solution, (para. 0163 discloses the external value may be manually provided to the token by the user by using the user input interface of the token. For example, the token may capture a challenge or transaction data the user may enter as a string of characters on a keyboard comprised in the token, for example), first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition(para. 0021and para. 0162 discloses the passcode-blinding data element may be obtained, e.g. generated, by the authentication token during an initialization stage and may be permanently stored on the authentication token, and only on the authentication token, for future use e.g., for the generation of a passcode verifier value from a passcode value, for example),  first partial solution generation means for extracting a partial solution from the solution generated by the first solution generation means according to a predetermined rule (para. 0023 discloses authentication token never stores the passcode, so extracting information from the authentication token won't allow the passcode to be discovered (although the passcode-blinding data element is stored on the authentication token, it can't be used to retrieve the value of the passcode by a brute force attack without knowledge of the passcode verifier), for example), the partial solution being a part of the solution; and (para. 0127 Step 11: discloses the client may generate an authentication credential in response to receiving the challenge message from the server and the client may return the generated authentication credential to the server, for example); the reception device comprising: second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state (para. 0180 discloses the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token.  Here, the claimed ‘second solution recording means’ is taught by Murdoch as ‘server’ as depicted in figure 2 as server 230 whereas the claimed ‘initial solution and initial state’ is taught by Murdoch as ‘adapted’ because the adaptation is to store credential data in memory for comparison.  The memory is the server’s recording means, for example); second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition; second partial solution generation means for extracting a partial solution from the solution generated by the second solution generation means according to a predetermined rule, (para. 0127 Step 11 discloses the client may generate an authentication credential in response to receiving the challenge message from the server and the client may return the generated authentication credential to the server, for example), wherein the second solution generation means is configured to generate at least one solution when the reception means receives the partial solution transmitted from the transmission device (para. 0099 discloses the value of the dynamic variable may be based on an external data element that the client may receive for example in a message from the server, for example), and the second partial solution generation means is configured to extract the partial solution from the at least one solution generated by the second solution generation means, when one of the partial solution generated by the second partial solution generation means matches the partial solution transmitted from the transmission device (para. 0133 discloses Step 12: the server may verify whether the authentication credential matches the expected response E. In some embodiments, the server may generate a signal indicating whether the verification of the authentication credential was successful, for example).
Murdoch fails to explicitly disclose the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid.

However, Knopf discloses the reception device includes authentication means for authenticating the transmission device that sent the partial solution to be valid (para. 0010 discloses the request may be an authentication request that includes an authentication information for the device. Determining that the request can be approved by the second server may include authenticating the device based on the authentication information, for example).

Murdoch and Knopf are analogous art because they both are directed to a method for communicating with a device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murdoch with the specified features of Knopf because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to incorporate the teachings of Knopf with the teachings of Murdoch in order to server for communicating with a device such as IOT and a server for communicating with a device may include one or more processors configured to receive data and a device signature from the device [Abstract of Knopf].

Pertinent Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

9.	Nakamura (US Pub. No. 2011/0305334 A1) provide the transmission device has encryption unit that encrypts transmission object data using transmission side solution generated by generation unit, and communication unit that communicates with receiver via network. The receiver has solution generating unit for generating receiving side solution with respect to transmission side solution based on predetermined data depending on initial stage solution. The decoder decrypts the encrypted data using receiving side solution. The receiving side communication unit communicates with transmission device via network.

10.	Masuda (US Pub. No. 2008/0299966 A1) provide a communication device that includes an authentication unit that authenticates a wireless communication device depending on whether a predetermined authentication condition is satisfied, and a relay unit that relays communication performed by the wireless communication device when the authentication unit successfully authenticates the wireless communication device.

11.	Sasaki et al. (Us Pub. No. 2007/0223037 A1) provide a content list display method and a content list display apparatus for displaying a list of 

12.	Ochi et al. (Us Pub. No. 2004/0250089 A1) provide a data processing system in which mutual authentication takes place between a recording medium and a data processing device for the purpose of protecting digital works, and in particular to a technique that enables checking of operations and debugging of application software during development of the software, while preventing secret information being leaked in mutual authentication.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
May 19, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434